
	
		I
		112th CONGRESS
		1st Session
		H. R. 2738
		IN THE HOUSE OF REPRESENTATIVES
		
			August 1, 2011
			Mrs. Capps (for
			 herself, Mr. Blumenauer,
			 Ms. Edwards,
			 Mr. Carnahan,
			 Ms. Berkley,
			 Ms. Schwartz,
			 Ms. Hirono,
			 Mr. George Miller of California,
			 Ms. Woolsey, and
			 Ms. Lee of California) introduced the
			 following bill; which was referred to the Committee on Transportation and
			 Infrastructure, and in addition to the Committees on
			 Energy and Commerce and
			 Natural Resources, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To authorize the Administrator of the Environmental
		  Protection Agency to establish a program of awarding grants to owners or
		  operators of water systems to increase resiliency or adaptability of the
		  systems to any ongoing or forecasted changes to the hydrologic conditions of a
		  region of the United States.
	
	
		1.Short titleThis Act may be cited as the
			 Water Infrastructure Resiliency and
			 Sustainability Act of 2011.
		2.Water
			 infrastructure resiliency and sustainability
			(a)DefinitionsIn
			 this section:
				(1)AdministratorThe
			 term Administrator means the Administrator of the Environmental
			 Protection Agency.
				(2)Hydrologic
			 conditionsThe term hydrologic conditions means the
			 quality, quantity, or reliability of the water resources of a region of the
			 United States.
				(3)Owner or
			 operator of a water system
					(A)In
			 generalThe term owner or operator of a water system
			 means an entity (including a regional, State, Tribal, local, municipal, or
			 private entity) that owns or operates a water system.
					(B)InclusionThe
			 term owner or operator of a water system includes—
						(i)a
			 non-Federal entity that has operational responsibilities for a federally,
			 tribally, or State-owned water system; and
						(ii)an
			 entity established by an agreement between—
							(I)an entity that
			 owns or operates a water system; and
							(II)at least one
			 other entity.
							(4)Water
			 systemThe term water system means—
					(A)a community water
			 system (as defined in section 1401 of the Safe Drinking Water Act (42 U.S.C.
			 300f));
					(B)a treatment works
			 (as defined in section 212 of the Federal Water Pollution Control Act (33
			 U.S.C. 1292)), including a municipal separate storm sewer system (as such term
			 is used in the Federal Water Pollution Control Act (33 U.S.C. 1251 et
			 seq.));
					(C)a decentralized
			 wastewater treatment system for domestic sewage;
					(D)a groundwater
			 storage and replenishment system;
					(E)a system for
			 transport and delivery of water for irrigation or conservation; or
					(F)a natural or
			 engineered system that manages floodwaters.
					(b)ProgramThe
			 Administrator shall establish and implement a program, to be known as the Water
			 Infrastructure Resiliency and Sustainability Program, under which the
			 Administrator awards grants in each of fiscal years 2012 through 2016 to owners
			 or operators of water systems for the purpose of increasing the resiliency or
			 adaptability of the systems to any ongoing or forecasted changes (based on the
			 best available research and data) to the hydrologic conditions of a region of
			 the United States.
			(c)Use of
			 fundsAs a condition on receipt of a grant under this section, an
			 owner or operator of a water system shall agree to use the grant funds
			 exclusively to assist in the planning, design, construction, implementation,
			 operation, or maintenance of a program or project that meets the purpose
			 described in subsection (b) by—
				(1)conserving water
			 or enhancing water use efficiency, including through the use of water metering
			 and electronic sensing and control systems to measure the effectiveness of a
			 water efficiency program;
				(2)modifying or
			 relocating existing water system infrastructure made or projected to be
			 significantly impaired by changing hydrologic conditions;
				(3)preserving or
			 improving water quality, including through measures to manage, reduce, treat,
			 or reuse municipal stormwater, wastewater, or drinking water;
				(4)investigating,
			 designing, or constructing groundwater remediation, recycled water, or
			 desalination facilities or systems to serve existing communities;
				(5)enhancing water
			 management by increasing watershed preservation and protection, such as through
			 the use of natural or engineered green infrastructure in the management,
			 conveyance, or treatment of water, wastewater, or stormwater;
				(6)enhancing energy
			 efficiency or the use and generation of renewable energy in the management,
			 conveyance, or treatment of water, wastewater, or stormwater;
				(7)supporting the
			 adoption and use of advanced water treatment, water supply management (such as
			 reservoir reoperation and water banking), or water demand management
			 technologies, projects, or processes (such as water reuse and recycling,
			 adaptive conservation pricing, and groundwater banking) that maintain or
			 increase water supply or improve water quality;
				(8)modifying or
			 replacing existing systems or constructing new systems for existing communities
			 or land currently in agricultural production to improve water supply,
			 reliability, storage, or conveyance in a manner that—
					(A)promotes
			 conservation or improves the efficiency of utilization of available water
			 supplies; and
					(B)does not further
			 exacerbate stresses on ecosystems or cause redirected impacts by degrading
			 water quality or increasing net greenhouse gas emissions;
					(9)supporting
			 practices and projects, such as improved irrigation systems, water banking and
			 other forms of water transactions, groundwater recharge, stormwater capture,
			 groundwater conjunctive use, and reuse or recycling of drainage water, to
			 improve water quality or promote more efficient water use on land currently in
			 agricultural production;
				(10)reducing flood
			 damage, risk, and vulnerability by—
					(A)restoring
			 floodplains, wetlands, and uplands integral to flood management, protection,
			 prevention, and response;
					(B)modifying levees,
			 floodwalls, and other structures through setbacks, notches, gates, removal, or
			 similar means to facilitate reconnection of rivers to floodplains, reduce flood
			 stage height, and reduce damage to properties and populations;
					(C)providing for
			 acquisition and easement of flood-prone lands and properties in order to reduce
			 damage to property and risk to populations; or
					(D)promoting land use
			 planning that prevents future floodplain development;
					(11)conducting and
			 completing studies or assessments to project how changing hydrologic conditions
			 may impact the future operations and sustainability of water systems; or
				(12)developing and
			 implementing measures to increase the resilience of water systems and regional
			 and hydrological basins, including the Colorado River Basin, to rapid
			 hydrologic change or a natural disaster (such as tsunami, earthquake, flood, or
			 volcanic eruption).
				(d)ApplicationTo
			 seek a grant under this section, the owner or operator of a water system shall
			 submit to the Administrator an application that—
				(1)includes a
			 proposal of the program, strategy, or infrastructure improvement to be planned,
			 designed, constructed, implemented, or maintained by the water system;
				(2)cites the best
			 available research or data that demonstrate—
					(A)the risk to the
			 water resources or infrastructure of the water system as a result of ongoing or
			 forecasted changes to the hydrological system of a region, including rising sea
			 levels and changes in precipitation patterns; and
					(B)how the proposed
			 program, strategy, or infrastructure improvement would perform under the
			 anticipated hydrologic conditions;
					(3)explains how the
			 proposed program, strategy, or infrastructure improvement is expected—
					(A)to enhance the
			 resiliency of the water system, including source water protection for community
			 water systems, to the anticipated hydrologic conditions; or
					(B)to increase
			 efficiency in the use of energy or water of the water system; and
					(4)describes how the
			 proposed program, strategy, or infrastructure improvement is consistent with an
			 applicable State, tribe, or local climate adaptation plan, if any.
				(e)Priority
				(1)Water systems at
			 greatest and most immediate riskIn selecting grantees under this
			 section, subject to subsection (h)(2), the Administrator shall give priority to
			 owners or operators of water systems that are, based on the best available
			 research and data, at the greatest and most immediate risk of facing
			 significant negative impacts due to changing hydrologic conditions.
				(2)GoalsIn
			 selecting among applicants described in paragraph (1), the Administrator shall
			 ensure that, to the maximum extent practicable, the final list of applications
			 funded for each year includes a substantial number that propose to utilize
			 innovative approaches to meet one or more of the following goals:
					(A)Promoting more
			 efficient water use, water conservation, water reuse, or recycling.
					(B)Using
			 decentralized, low-impact development technologies and nonstructural
			 approaches, including practices that use, enhance, or mimic the natural
			 hydrological cycle or protect natural flows.
					(C)Reducing
			 stormwater runoff or flooding by protecting or enhancing natural ecosystem
			 functions.
					(D)Modifying,
			 upgrading, enhancing, or replacing existing water system infrastructure in
			 response to changing hydrologic conditions.
					(E)Improving water
			 quality or quantity for agricultural and municipal uses, including through
			 salinity reduction.
					(F)Providing multiple
			 benefits, including to water supply enhancement or demand reduction, water
			 quality protection or improvement, increased flood protection, and ecosystem
			 protection or improvement.
					(f)Cost-Sharing
				(1)Federal
			 shareThe share of the cost of any program, strategy, or
			 infrastructure improvement that is the subject of a grant awarded by the
			 Administrator to the owner or operator of a water system under subsection (b)
			 paid through funds distributed under this section shall not exceed 50 percent
			 of the cost of the program, strategy, or infrastructure improvement.
				(2)Calculation of
			 non-Federal shareIn calculating the non-Federal share of the
			 cost of a program, strategy, or infrastructure improvement proposed by a water
			 system in an application submitted under subsection (d), the Administrator
			 shall—
					(A)include the value
			 of any in-kind services that are integral to the completion of the program,
			 strategy, or infrastructure improvement, including reasonable administrative
			 and overhead costs; and
					(B)not include any
			 other amount that the water system involved receives from the Federal
			 Government.
					(g)Report to
			 CongressNot later than 3 years after the date of the enactment
			 of this Act, and every 3 years thereafter, the Administrator shall submit to
			 the Congress a report on progress in implementing this section, including
			 information on project applications received and funded annually.
			(h)Authorization of
			 Appropriations
				(1)In
			 generalTo carry out this section, there is authorized to be
			 appropriated $50,000,000 for each of fiscal years 2012 through 2016.
				(2)LimitationOf the amount made available to carry out
			 this section for a fiscal year, not more than 20 percent may be made available
			 to grantees for activities described in subsection (c)(10) (relating to
			 reducing flood damage, risk, and vulnerability).
				
